Citation Nr: 0522982	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  99-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for neuralgia of the breasts as 
the result of surgical treatment by the Department of 
Veterans Affairs in June 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from August 1993 to 
May 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for neuralgia of the breasts status post 
breast reduction surgery.  Jurisdiction over the veteran's 
claims folder was subsequently transferred to the St. 
Petersburg, Florida RO.

When the veteran's case was before the Board in November 2000 
it was remanded for additional development of the record.  It 
was returned to the Board in July 2005 for appellate 
consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's claim was received subsequent to October 1, 
1997.

3.  The veteran did not suffer from additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel as the result of surgery at a VA facility 
in June 1998.


CONCLUSION OF LAW

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional 
disability as the residual of the veteran's June 1998 surgery 
at a Department of Veterans Affairs (VA) medical facility is 
not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
November 1998, well before the enactment of the VCAA.  

At the outset of the veteran's claim, she was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in May 1999, provided notice to the veteran of 
the evidence necessary to support her claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1151.  Supplemental statements of the case dated in July 2003 
and March 2005 also provided notice to the veteran of the 
evidence of record regarding her claim and why this evidence 
was insufficient to award the benefit sought.

Moreover, letters dated in March 2004 and February 2005 also 
instructed the veteran regarding the evidence necessary to 
substantiate her claim and requested that she identify 
evidence supportive of the claim.  The veteran was instructed 
that she should submit any evidence in her possession that 
pertained to her claim.

The Board's November 2000 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and the veteran has undergone VA examinations.  
Neither the veteran nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Review of the record indicates that the veteran underwent 
reduction mammoplasty in June 1998.  A Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures indicates that the veteran 
was counseled as to the nature of the procedure, attendant 
risks involved and expected results.  The operative report 
noted that this was the second breast-reduction surgery for 
the veteran, the first one having been nine years earlier.  
The second surgery was required after she developed 
macromastia subsequent to the original surgery, with symptoms 
including neck, back  and shoulder pain, significant bra 
strapping, and decreased physical activity due to the size 
and positions of the breasts.   An operative note indicates 
that there were no complications.  One week after the 
surgery, the veteran was noted to be doing well.  

A December 1998 treatment report from a private physician 
indicates the veteran's complaints of shooting pain in her 
breasts.  The physician concluded that the pain was probably 
nerve regeneration.  

VA treatment notes dated in February 1999 reflect the 
veteran's report of breast tenderness which started three 
months after her surgery.  

A VA examination was carried out in February 2003.  The 
veteran complained of painful breasts after her 1998 surgery.  
She indicated that she had white discharge.  The diagnosis 
was mastalgia.

In a March 2003 letter, the veteran related that she suffered 
from extreme sensitivity to touch and cold.  She stated that 
she had a white discharge from her breasts.  She pointed out 
that her private physician had detected nerve damage, and 
that VA providers had failed to determine the cause of her 
pain.  She stated that she did not experience pain after her 
first breast reduction, and that her symptoms affected her 
personal life.

An additional VA examination was conducted in June 2003.  The 
veteran reported continued pain in her breasts, as well as an 
intermittent white discharge from both nipples.  She 
expressed dissatisfaction with the size and shape of her 
nipples.  She stated that the pain in her breasts was 
particularly bothersome with any pressure on her skin, and 
that she remained hypersensitive several years after her 1998 
surgery.  She indicated that she had trouble with fullness in 
the lateral aspects of the chest wall due to excess skin and 
fatty tissue in that area.  On evaluation, her nipples were 
somewhat high in comparison to her inframammary folds.  She 
was very tender to palpation, more so on the left.  The 
surgical scars were well healed overall.  There was a small 
area of erythema of the inferomedial left breast, away from 
the surgical sites.  No nipple drainage was noted.  In a 
subsequent addendum, the examiner described the veteran's 
breast pain as neuropathic in that there was no objective 
diagnostic method to test her continuous pain problem.  He 
concluded that there was no obvious malpractice in the 
veteran's case.  He indicated that the veteran's case 
represented an unexpected and poor result, but no gross 
malpractice could be found in the execution of the surgery.

A VA gynecological examination was performed in September 
2004.  The veteran indicated that she was not told of 
possible nerve regeneration pain prior to her 1998 surgery.  
She stated that she began to experience pain within three 
months of her surgery.  She described the pain as shooting, 
like a shock.  She also described hypersensitivity from 
clothing, water in the shower, and air blowing on her.  She 
denied that her breasts interfered with her daily activity 
because she was used to the pain and ignored it.  On 
examination, the veteran's breasts were fairly symmetrical, 
with the left being slightly larger.  The bilateral scars 
were well healed.  The examiner explained to the veteran that 
her pain was possibly related to nerve regeneration.

The veteran submitted to a VA neurology examination in 
January 2005.  She complained of shooting pain and 
hypersensitivity in her breasts, with improvement on wearing 
a tight bra.  She indicated her dissatisfaction with the 
image of her breasts.  Sensory examination revealed increased 
sensitivity of the area of both breasts and around the 
nipples, with decreased sensation to pinprick in the area of 
the scars.  The examiner concluded that the veteran's sensory 
complaints were due to focal nerve damage related to her 
previous surgeries.  He noted that it was well known that, 
with any kind of surgery, nerves were damaged.  He stated 
that the veteran's increased sensitivity could be related to 
nerve regeneration.  He stated that he did not see any reason 
to suspect negligence or malpractice causing the sensory 
changes.  

Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claim was filed after October 1, 1997.  Under 
the applicable law, when a veteran suffers additional 
disability as the result of VA surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).  For 
claims filed on or after October 1, 1997, the appellant must 
show that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151 (West 2002).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2004).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3)(2004).

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

The veteran essentially contends that she had an unforeseen 
result from her June 1998 breast reduction, and that such 
result was due to VA negligence.  She alleges that she was 
not told of the possibility of pain from nerve regeneration.  
While the Board has considered the veteran's statements, she 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.  The record reflects that the veteran signed a form 
indicating that she had been advised of the possible risks 
and complications of the procedure undertaken in June 1998.  
The surgery was successful in that the breasts were reduced.  
There is no indication that there were complications 
attendant to the veteran's surgery.  The breast pain and 
tenderness has been attributed by medical professionals as 
being the result of multiple surgeries.  Moreover, VA 
examiners have concluded that there is no indication of any 
negligence in this case.  The June 2003 examiner noted that, 
although the veteran's case represented a poor and unexpected 
result, no gross malpractice could be found in the execution 
of the surgery.  The January 2005 neurological examiner, in 
finding no negligence, pointed out that with any kind of 
surgery, nerves were damaged.  Consequently, the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151 for disability claimed as due to VA medical treatment in 
June 1998.  

Simply put, the veteran has submitted no medical evidence 
which tends to substantiate her contentions that she suffered 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of her breast pain was 
an event which was not a reasonably foreseeable event of the 
surgery performed by VA in June 1998.  In the absence of 
competent medical evidence which demonstrates additional 
disability of the breasts as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following surgery in June 1998 is not warranted.  
Accordingly, the claim is denied.


ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for neuralgia of the breasts as 
the result of surgical treatment by the Department of 
Veterans Affairs in June 1998 is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


